51 Ill. App. 2d 220 (1964)
201 N.E.2d 252
Alvin N. Wigington, Plaintiff-Appellant,
v.
John Faulkner, Defendant-Appellee.
Gen. No. 10,472.
Illinois Appellate Court  Fourth District.
September 8, 1964.
Rehearing denied September 29, 1964.
Appleman & Zimmerly, of Champaign (Philip C. Zimmerly, of counsel), for appellant.
Phillips, Phebus & Tummelson, of Urbana (Darius E. Phebus, and Clive Follmer, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SMITH.
Affirmed.
Not to be published in full.